Citation Nr: 1642033	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-28 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to June 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2015, the Veteran and her daughter testified before a Decision Review Officer at the RO.  A hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  
	
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that an addendum opinion is required to determine the etiology of the claimed lumbar spine disorder.

The Veteran contends that her current lumbar spine disorder the result of physical activity performed during service, specifically an incident in which she moved 55-gallon drums over a period of several days.  Service treatment records reflect complaints of back pain in January 1987, an assessment of a back muscle strain following an eight mile road march in December 1987, and an assessment of a back strain after pushing heavy equipment in September 1988.  The Veteran reported recurrent back pain at discharge, which the examiner related to the Veteran's pregnancy.  A March 2013 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and opined that it was less likely than not proximately due to or the result of the Veteran's "service connected condition."  The examiner reasoned that the Veteran's May 1989 complaints of low back pain were due to her pregnancy, that she had an acute and self-limited condition, and that she was treated in October 1987 for a hamstring spasm with no back injury.  The examiner further reasoned that the Veteran had no chronic lower back disability and treatment in active service.  A specific opinion as to direct service connection was not provided.  Moreover, the examiner did not address the multiple complaints of orthopedic back pain detailed above.  Therefore, this opinion was potentially based upon an inaccurate factual premise, namely that the Veteran's only in-service complaints of back pain were related to her pregnancy.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  On remand, an addendum opinion should therefore be obtained. 

During the March 2015 Decision Review Officer hearing, the Veteran testified that she had sought treatment "one time" for her lumbar spine disorder at the Huntington, West Virginia VA Medical Center (VAMC) in 1993.  It appears from her testimony she was referencing the VA examination that was conducted in 1993 in connection with her prior claims; that report is of record.  If, however, she was stating she had outpatient treatment, then she should immediately inform her representative of such, so that efforts can be made to obtain any outstanding VA treatment records.  Currently, the earliest VA outpatient record in her file is dated in 2010.  

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated after May 2013 from the Black Hills VA Health Care System.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified.  

2.  Return the claims file to the March 2012 VA examiner for an addendum opinion.  If the examiner who drafted the March 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following question:

With respect to the diagnosed lumbar spine disorder, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that it is related to the Veteran's service, to include complaints of back pain in January 1987, an assessment of a back muscle strain following an eight mile road march in December 1987, and an assessment of a back strain after pushing heavy equipment in September 1988.  The examiner should specifically address the Veteran's argument that her lumbar spine disorder is the result of wear-and-tear from performing physical activities during service.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of her lumbar spine disorder.  The examiner is asked to provide a complete rationale for all opinions and conclusions reached.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

